                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


HCB FINANCIAL CORP.                                                               PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:10CV559-HSO-JCG

LEE F. KENNEDY                                                                  DEFENDANT


               MOTION FOR LEAVE TO DEPOSIT FUNDS WITH COURT
               AND FOR ORDER DECLARING JUDGMENT SATISFIED

       COMES NOW, Lee F. Kennedy n/k/a Lee McPherson (“Kennedy”), by and through

counsel and pursuant to Rule 67 and 57 of the Federal Rules of Civil Procedure, and files this

Motion for Leave to Deposit Funds with Court and for Order Declaring Judgment Satisfied, and

in support thereof would show unto the Court as follows:

       1.      HCB obtained an Amended Final Judgment against Kennedy on July 11, 2013, for

the sum of $2,019,495.82. [ECF #148].

       2.      As of January 25, 2019, the statutory post-judgment interest is $16,797.78, for a

total amount of $2,036,293.60.

       3.      Upon information and belief, HCB is claiming additional post-judgment attorney’s

fees to satisfy the judgment, and Kennedy disputes any demand for post-judgment attorney’s fees.

       4.      Pursuant to Rule 67 of the Federal Rules of Civil Procedure, Kennedy seeks leave

to immediately deposit $2,036,293.60 with the Court.

       5.      Pursuant to Rule 57, after deposit with the Court, and with the understanding that

HCB claims that it is entitled to post judgment attorneys’ fees and interest not provided, Kennedy

seeks an expedited determination and ruling by the Court that the amount of $2,036,293.60 does

in fact, fully satisfy the judgment against her.

                                                   1
       WHEREFORE, PREMISES CONSIDERED, Lee Kennedy respectfully requests that the

Court grant her leave to immediately deposit $2,036,293.60 with the Court and further requests

that, after deposit, the Court will declare the judgment satisfied.

       This the 25th day of January, 2019.

                                               Respectfully Submitted,

                                               By:     /s/ Jeffrey W. Williams
                                                       JEFFREY M. WILLIAMS (MBN 100410)


OF COUNSEL:

JEFFREY M. WILLIAMS (MBN 100410)
Hubbard Mitchell Williams & Strain, PLLC
1062 Highland Colony Parkway, Suite 222
Ridgeland, MS 39157
P.O. Box 13309
Jackson, MS 39236
Telephone: (601) 707-3440
Facsimile: (601) 898-2726




                                                  2
                                      CERTIFICATE OF SERVICE

          I, Jeffrey M. Williams, as attorney for Lee Kennedy, do hereby certify that I have this day

served a true and correct copy of the above and foregoing by ECF Procedures upon all counsel of

record.

          This the 25th day of January, 2019.



                                                /s/ Jeffrey W. Williams
                                                JEFFREY M. WILLIAMS (MBN 100410)




                                                   3
